RALPH B. GUY, Jr., Circuit Judge,
concurring in result.
Although I concur in the decision to reverse the district court, I cannot concur in *1115two of the several conclusions which led to that result. The first is that found in part III A of Judge Contie’s opinion to the effect that § 302 is not applicable here. Given the purpose of this legislation and its remedial nature, I believe the district court correctly found § 302(c)(5)(B) to be applicable. Simply put, § 302(a) prohibits employers from giving money or other things of value to labor unions except in certain well defined instances. One such instance, set forth in § 302(c)(5)(B), is where the money is to be used as a trust fund for the sole and exclusive benefit of the employees. Recognizing, however, that to require only the stating of a purpose without more would leave the door open for abuse, Congress also mandated that “the detailed basis on which such payments are to be made is specified in a written agreement____”
The district court finding what it believed to be an unratified and unauthorized side letter agreement concluded that this agreement in combination with the collective bargaining agreement would not constitute the “detailed basis” for the making of payments required by the statute. The majority conclusion that the side letter agreement was an agreement “not to pay money” and “did not implicate the transfer of anything of value from the employer to the union,” I think misperceives the trial judge’s holding. The trial judge did not rule that the side letter violated § 302 but, rather, that the nature and manner of entering into the side letter agreement violated the “detailed basis” requirement of § 302(b). Although this would be a conclusion of law reviewable de novo by this court, this is not the basis on which the majority rejects the applicability of § 302. I am nonetheless able to concur in the result because of footnote 16 to the majority opinion which sets out an alternative and, to me at least, sounder basis for rejection of the trial court’s conclusion on this issue.
I am also uncomfortable with the majority’s rejection of what is at least an implicit finding by the trial judge that the side letter agreement was never ratified as the union constitution required. This would be a factual finding and, as such, is only reversible if clearly erroneous. I would readily agree that the record is underdeveloped on this point, but that is the fault of the parties not the trial judge, and we are required to give the trial judge the benefit of the doubt on factual findings. Fed.R. Civ.P. 52(a). Here again, however, the majority’s alternative theory on the apparent authority of the union president to bind the union even without ratification appears supportable both by custom and practice as well as decisional authority.1

. I also prefer to concur on the basis of the apparent authority rationale because under that theory one need only ascertain the intent of the parties making the side letter agreement and the record amply supports that the parties intended that the agreement was to continue unless and until changed. The ratification argument, on the other hand, implicates the troublesome question of whether the union membership was intending to ratify an amendment in perpetuity or only until the next negotiating session. The answer to this question is not ascertainable from the record.